Citation Nr: 0821628	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a right 
thumb disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. The veteran had a hearing before the Board in June 
2007 and the transcript is of record.

The case was brought before the Board in October 2007, at 
which time the right thumb claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
veteran in the development of his claims, to include 
affording him a VA examination. The requested development 
having been partially completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, this claim must once again be remanded; the RO 
did not comply with the Board's prior Remand orders.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim in 
October 2007, it was, among other reasons, for the purpose of 
affording the veteran a VA examination to ascertain the 
current severity of the veteran's right thumb.

The RO scheduled the veteran for a VA examination to be held 
in November 2007, but the veteran failed to appear.  The 
veteran's failure to appear is not surprising given that the 
notice of the impending VA examination was not sent to his 
current address.  The veteran informed the RO in March 2007 
that he was living out of his truck temporarily and had no 
address.  In May 2007, the veteran had obtained a residence 
and had informed the RO of his new, updated address.  All 
correspondence after that date was sent to the veteran's new 
address and the veteran always promptly responded, to include 
appearing for his June 2007 hearing before the Board.  The 
letter notifying the veteran of his VA examination 
appointment, however, was not sent to the updated address 
and, not surprisingly, the veteran did not appear.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the only medical evidence indicative of the severity of 
the veteran's right thumb disability dates back to 1993.  A 
new VA examination is indicated and the RO is instructed to 
ensure that proper notification to the veteran's last known 
address is given.  To the extent the veteran was never 
informed of the consequences of failing to appear for a VA 
scheduled examination, he is so advised that failure to 
report may result in the denial of his claim.  38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED for the following action:

1. The veteran should again be scheduled 
for a VA examination to assess the 
severity of his right thumb disability.  
The RO should ensure that notification of 
this examination is sent to the veteran's 
last known address.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  The examiner, in accordance 
with the latest AMIE sheet for evaluating 
the thumb, is to provide a detailed review 
of the veteran's history, current 
complaints and the severity of the 
disorder.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.

2.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



